Detailed Action
Notice re prior art available under both pre-AIA  and AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 12/16/2021. The Applicant has amended claims 1, 8 and 15. Claims 2, 9 and 16 were previously canceled. Claims 1, 3-8, 10-15 and 17-20 are presently pending and are presented for examination. 
Reply to Applicant’s Remarks
Applicant’s remarks filed 12/16/2021 have been fully considered and are addressed as follows:
Claim Rejections under Double Patenting:
	Applicant’s arguments, see Remarks, filed 12/16/2021, with regard to the rejections of Claims 1, 3-8, 10-14 under nonstatutory double patenting have been fully considered. The rejections are maintained until agreement on the scope of allowable claims is reached, if appropriate.
 Claims Rejections under 35 U.S.C. 103:
at substantially the same time that the first actuator is controlled, the second actuator component to adjust the second interior vehicle component from a second current physical configuration to the second post-accident physical configuration to enable the second exit from the vehicle” which seems to overcome the prior art currently applied. While there seems to be no support in the Specification for the amended languages, both as independent claims alone, or when considered together with the dependent claims. As discussed below (see Claim Rejections-35 USC § 112), claims 1, 8 and 15 include new matter and are rejected under 35 U.S.C. § 112(a). The interpretation of the corresponding claims was made to be consistent with the Specification as set forth below. When the claims are interpreted to be consistent with the Specification, Akaba in view of Hirato and Ootani teaches the independent claims. A person with ordinary skills in the art would be motivated to combine Hirato and Ootani since Ootani teaches a method to restrict the passenger when a rollover condition exists and Hirato teaches escaping from the vehicle after an accident. The combination of the Hirato and Ootani provides a method to protect the passenger with higher degree of effectiveness (see Claim Rejections-35 USC 103).   
	With respect to the dependent claims 3-7, 10-14 and 17-20, the applicant provides no additional arguments other than their dependency from the independent claims 1, 8 and 15. Because independent claims 1, 8 and 15 are not allowable, dependent claims 3-7, 10-14 and 17-20 are not allowable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 3-8, 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-11, 13-14 and 20-24 of copending Application No. 15/887,307.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they disclose a system for controlling an interior configuration of a vehicle following an accident, the system comprising: an interior vehicle component; an actuator component configured to adjust a physical configuration of the interior vehicle component; one or more sensors configured to collect data corresponding to a state of the vehicle, an action of the vehicle, and/or an internal or external environment of the vehicle; and one or more processors configured to: receive sensor data that includes, or is derived from data that includes, the data collected by the one or more sensors, detect, by processing the sensor data, a vehicle accident condition, and after the one or more processors detect the vehicle accident condition, cause the actuator component to adjust the interior vehicle component from a current physical configuration to a post-accident physical configuration.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. They are not patentably distinct from each other because the instant application in view of Akaba et al., US20180281625 (A1) and Breed US20080040004 A(1) suggests the limitation of claim 1 of copending Application No. 15/887,307 that would 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8 and 15 recite “…cause, at substantially the same time that the first actuator is caused to move the first interior vehicle component, the second actuator component to move the second interior vehicle component…” which is not explicitly, implicitly or inherently disclosed in the specification. 
The Applicant has amended independent claims 1, 8, and 15 in an effort to overcome the prior art.  However, the Applicant’s remarks fail to identify which sections of the original 
The closest paragraph in the Specification is para 0074, which seems to have support for the amended languages, i.e. two actions that are “…at substantially the same time…”, while in para 0074 the first and second interior vehicle components, corresponding to what are recited in the claims, are a window and a sun roof. The purpose of restricting the physical configuration of a window from being opened, is to “prevent water from entering the vehicle” as recited in para 0072 and para 0074. There are no “…restricts a first exit from the vehicle” or “enable the second exit from the vehicle” recited in the specification that is related to the window/sun roof. And there are no “…restricts a first exit from the vehicle” or “enable the second exit from the vehicle” recited in the specification that is related to “…at substantially the same time…”. In addition, if para 0074 is used to support “… at substantially the same time”, and the interior vehicle components are the windows and sun roof, the dependent claims will not be further limiting the independent claims and/or the dependent claims have no support from specification, since the dependent claims are related to a seating apparatus. Therefore, the amended claims recite NEW MATTER and are rejected under 35 U.S.C. 112(a).
Claims 3-7, 10-14 and 17-20 are rejected by virtue of the dependency on previously rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially the same time” in claims 1, 8 and 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims are interpreted by the examiner as “…at the same time that the first actuator is controlled…” for the purpose of examination.
Claims 3-7, 10-14 and 17-20 are rejected by virtue of the dependency on previously rejected claims.
Claim Interpretation
Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 112(a) for reciting new matter in the amended claims. The interpretation of the corresponding claims was made to be consistent with the Specification as set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8, 10-12, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Akaba (US20180281625, hereinafter Akaba) in view of Hirato (US5975231, hereinafter Hirato) and further in view of Ootani (US20070107969, hereinafter Ootani).  
As to Claims 1, 8 and 15, Akaba teaches a system, a method and a system for controlling an interior configuration of a vehicle following an accident, comprising: 
a first interior vehicle component (Akaba, para 0037, lines 1-3 teaches a vehicle seat with a seat belt apparatus); 
Akaba, para 0041 teaches a first driving part); 
one or more sensors configured to collect data corresponding to a state of the vehicle, an action of the vehicle, and/or an internal or external environment of the vehicle (Akaba, para 0051-0054 teaches external recognition part, e.g., camera, radar, LIDAR; also see para 0330); and 
one or more processors (Akaba, para 0051) configured to: 
receive sensor data that includes, or is derived from data that includes, the data collected by the one or more sensors (Akaba, para 0055-0056 teaches object recognition apparatus processes data from sensors and send to external recognition part), 
detect the external environment based upon the sensor data (Akaba, para 0055-0056 teaches sensors for detecting the external environment),
determine, based upon the sensor data, the external environment (Akaba, para 0055-0056 teaches sensors for detecting the external environment and recognize a state of external objects). 
Akaba does not explicitly teach:
a second interior vehicle component; 
a second actuator component configured to adjust a physical configuration of the interior vehicle component; 
detect a post vehicle accident condition based upon the sensor data, 
detect the internal environment based upon the sensor data,

control the second actuator component to adjust the second interior vehicle component from a current physical configuration to the post-accident physical configuration.
However, in the same field of endeavor, Hirato teaches
a second interior vehicle component (Hirato, col 3, lines 16-35); 
a second actuator component configured to adjust a physical configuration of the interior vehicle component (Hirato, col 3, lines 16-35); 
detect a post vehicle accident condition based upon the sensor data (Hirato, col 4, lines 13-19 teaches detected by a sensor a collision has taken place, i.e. a post vehicle accident condition), 
detect the internal environment based upon the sensor data (Hirato, col 4, lines 49-59 teaches detecting if door has been opened and if the foot brake has been applied, i.e. internal environment of the vehicle),
determine, based upon the sensor data, the internal environment, a second post-accident physical configuration for the second interior vehicle component that enables a second exit from the vehicle (Hirato, col 4, line 49-60 teaches determine door has been opened and foot brake has not been applied, and move the driver’s seat rearward to allow the driver to escape the vehicle), and 
control, at substantially the same time that the first actuator is controlled, the second actuator component to adjust the second interior vehicle component from a second current physical configuration to the second post-accident physical configuration to enable the second Hirato, col 4, line 49-60 teaches moving the driver’s seat rearward to allow the driver to escape the vehicle, i.e. to a second post-accident physical configuration to allow an exit from the vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method taught by Akaba to include detecting a post vehicle accident condition based upon the sensor data, detecting the internal environment based upon the sensor data, determining, based upon the sensor data, the internal environment, a first post-accident physical configuration for the interior vehicle component, and controlling the actuator component to adjust the interior vehicle component from a current physical configuration to the post-accident physical configuration as taught by Hirato to aid escape of passengers to the outside of a vehicle when the vehicle has come into collision (Hirato, col 1, lines 50-52).
Akaba modified by Hirato does not teach a first post-accident physical configuration for the first interior vehicle component that at least temporarily restricts a first exit from the vehicle and control the first actuator component to adjust the first interior vehicle component from a first current physical configuration to the first post-accident physical configuration. 
Ootani teaches when the vehicle rollover detector detects a rollover condition, the electric retractor operates and reels in the seat belt webbing such that the shoulder belt restrains the passenger to the seat back securely and the seat tilting motor tilts back the seat back, i.e. restrict exit when vehicle rolled over (Ootani, para 0104 ) and control the actuator component to adjust the interior vehicle component to enable an exit from the vehicle (Ootani, para 0105 teaches the electric retractor and seat tilting motor can return to the state in which they existed before a rollover condition was detected).
Ootani, para 0003-0007).
As to Claims 3, 10 and 17, Akaba in view of Hirato and Ootani teaches the system of claim 1, the method of claim 8 and the system of claim 15.
Ootani further teaches wherein the first actuator component is configured to adjust an orientation of the first interior vehicle component from the first current physical configuration to the first post-accident physical configuration at least by adjusting a yaw angle, a pitch angle, and/or a roll angle of the first interior vehicle component (Ootani, para 0104-0105, tilting motor tilt the seat back).
As to Claims 4, 11 and 18, Akaba in view of Hirato and Ootani teaches the system of claim 1, the method of claim 8 and the system of claim 15.
Ootani further teaches wherein the first actuator component is configured to adjust the first interior vehicle component from the first current physical configuration to the first post-accident physical configuration at least by moving the first interior vehicle component in at least one of a forward, backward, upward, downward, clockwise, counterclockwise, or lateral direction relative to the vehicle (Ootani, para 0104-0105, tilting motor tilt the seat back).
As to Claims 5, 12 and 19, Akaba in view of Hirato and Ootani teaches the system of claim 1, the method of claim 8 and the system of claim 15.
Akaba, para 0037, lines 1-3 teaches a seat with a seat belt apparatus).
Ootani further teaches the seat back and seat belt (Ootani, para 0104-0105).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akaba in view of Hirato and Ootani as applied in claims 5, 12 and 19 above, and further in view of Hsu (US20140339391, hereinafter Hsu).
As to Claims 6, 13 and 20, Akaba in view of Hirato and Ootani teaches the system of claim 5, the method of claim 12 and the system of claim 19. 
Akaba further teaches the vehicle seat deals with impact by tilting an inclination of the seat in a pitch direction or yaw direction without rotating the sitting section (Akaba, para 0091)
Akaba modified by Hirato and Ootani does not teach the seating apparatus including a Stewart strut system, and wherein the first actuator component is configured to adjust the seating apparatus from the first current physical configuration to the first post-accident physical configuration at least by adjusting a length of one or more struts of the Stewart strut system.
However, in the same field of endeavor, Hsu teaches the seating apparatus including a Stewart strut system, and wherein the actuator component is configured to adjust the seating apparatus from the current physical configuration to the first post-accident physical configuration at least by adjusting a length of one or more struts of the Stewart strut system (Hsu, para 0030 teaches a seating apparatus including a Stewart strut system, with actuators for adjusting length of extensible links. The seat having the Stewart platform is capable of swaying, heaving and pitching).
Akaba, para 0005).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akaba in view of Hirato and Ootani as applied in claims 1 and 8 above, and further in view of Breed (US20080040004, hereinafter Breed).
As to Claims 7 and 14, Akaba in view of Hirato and Ootani teaches the system of claim 1 and the method of claim 8.
Akaba further teaches rotating the seat so that the inertial force generated by the occupant during a collision is received by the backrest of the seat to reduce a load to the occupant (Akaba, para 0061).
Akaba modified by Hirato and Ootani does not explicitly teach one or more additional sensors configured to collect data corresponding to one or more passengers in the vehicle and one or more processors configured to receive passenger data that is generated by, or is derived from data generated by, one or more interior data collection components and determine by processing the passenger data, the first post-accident physical configuration of the first interior vehicle component.
Breed, para 0356 teaches systems monitoring state of passenger and the data is used to identify rear facing child seat and out-of-position occupant; para 0356, lines 1-4 teaches ultrasonic system and optical system; para 0358 teaches imaging sensors).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method taught by Akaba and modified by Hirato and Ootani to include interior data collection components configured to collect data corresponding to one or more passengers in the vehicle and one or more processors configured to receive passenger data that is generated by, or is derived from data generated by, one or more interior data collection components and determine by processing the passenger data, the post-accident physical configuration of the interior vehicle component as taught by Breed to make this modification to facilitate the occupant of the vehicle to egress/be extracted from the vehicle after an accident (Breed, para 0539).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667   

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668